 1

 2                             UNITED STATES DISTRICT COURT
 3                                    DISTRICT OF NEVADA
 4

 5    GUSTAVO ALVIZAR,                                 Case No. 3:18-cv-00425-HDM-CLB
 6         Petitioner,                                 ORDER GRANTING
                                                       MOTION FOR EXTENSION OF TIME
 7           v.                                        (ECF NO. 21)
 8
      STATE OF NEVADA, et al.,
 9
           Respondents.
10

11

12

13          In this habeas corpus action, after a 90-day initial period to file their answer,
14   a 38-day extension of time, and a 45-day extension of time, the respondents were due
15   to file an answer by December 23, 2019. See Order entered July 1, 2019 (ECF No. 14)
16   (90 days from ruling on motion to dismiss for answer); Order entered September 23,
17   2019 (ECF No. 18) (38-day extension of time); Order entered October 31, 2019 (ECF
18   No. 20) (45-day extension of time).
19          On December 16, 2019, Respondents filed a motion for extension of time
20   (ECF No. 21), requesting a third extension of time, of 45 days, to February 6, 2020, to
21   file their answer. Respondents’ counsel states that the extension of time is necessary
22   because of her obligations in other cases.
23          The Court finds that Respondents’ motion for extension of time is made in good
24   faith and not solely for the purpose of delay, and that there is good cause for the
25   extension of time requested.
26          IT IS THEREFORE ORDERED that Respondents’ motion for extension of
27   time (ECF No. 21) is GRANTED. Respondents will have until and including
28   February 6, 2020, to file their answer.
                                                   1
 1          IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2   proceedings set forth in the order entered September 6, 2018 (ECF No. 3) will remain in

 3   effect (Petitioner will have 60 days to file a reply to Respondents’ answer.).

 4

 5          Dated this 17th day of December, 2019.
 6

 7                                                                  ________ _
                                               HOWARD D. McKIBBEN,
 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
